DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear as to whether the movement module and the guide assembly is a single or two separate structures.  Based on the specification it appears that these should be two distinct structures.  It needs to be clarified as to which moves in the X plane, and which moves in the Y plane.  It also needs to be clarified as to which one has the dimensions at least equal to the dimension of the working surface, is it just the movement module or just the guide assembly, or a combination of both? 
It is also unclear as to whether the maneuverable arm is coupled to both the movement module and the guide assembly or just one of the two.
1 recites the limitation "the rotatable arm" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the perimeter of the X-Y table" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mc Farlin, Jr. et al. (6,520,227).
In reference to claim 7, McFarlin, Jr. et al. teaches an off the shelf power tool encapsulation device including an encapsulation housing having a body, 80, and lid, 82, the body provided to receiving an off the shelf power tool, 10, the lid featuring a recess, 85, for extending the working surface, 18, of the off the shelf power tool, the body comprising a plurality of actuators, (the motor of the tool, 11, is housed in the body, 80),  provided to render the tool fully functional within the encapsulation housing, (col. 8, lines 30-63).
In reference to claim 8, wherein the off the shelf tool is selected from one of: jigsaw, drill, lathe, brush, chisel, saw, nibbling tool, etching, knife, saw, band saw, .

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyatt et al. (2012/0152069), White et al. (2018/0308014) and Patel (2009/0302517) were cited to show other examples of substrate working apparatuses.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        December 4, 2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723